


Exhibit 10.1

 

AMENDMENT NO. 1
TO THE
FOURTH AMENDED AND RESTATED OPERATING AGREEMENT
OF
FOCUS FINANCIAL PARTNERS, LLC

 

This Amendment No. 1 (this “Amendment”) to the Fourth Amended and Restated
Operating Agreement, dated as of March 6, 2019 (the “Agreement”), of Focus
Financial Partners, LLC, a Delaware limited liability company (the “Company”),
is made and entered into by the Managing Member, the KKR Entities and the
Trident Entities in accordance with Section 11.1(a) of the Agreement and shall
become effective as of the date hereof. Capitalized terms used but not defined
herein are defined in the Agreement.

 

AGREEMENT

 

I.                                        AMENDMENTS.

 

Section 3.6(e)(vi) of the Agreement is hereby amended and restated in its
entirety as follows:

 

“(vi)        an exchanging Member shall only be permitted to exchange less than
all of its Units if (A) after such Exchange it would continue to hold at least
25,000 Units and (B) it exchanges not less than 25,000 Units in such Exchange;
provided, however, that (x) the foregoing restrictions shall not apply with
respect to the First Regular Exchange Date, and (y) notwithstanding the
foregoing restrictions, with respect to the Second Regular Exchange Date and
each subsequent Regular Exchange Date, an exchanging Member shall in any event
be permitted to exchange the maximum percentage of Initial Units permitted to be
exchanged on such Regular Exchange Date pursuant to the foregoing clause (iii);”

 

II.                                   MISCELLANEOUS.

 

Full Force and Effect.  Except to the extent modified hereby, the Agreement
shall remain in full force and effect.

 

Governing Law.  This Amendment shall be governed by the internal laws of the
State of Delaware without giving effect to any choice of law or conflict of law
provision or rule.

 

Execution in Counterparts.  This Amendment may be executed in counterparts, by
facsimile or Portable Document Format (PDF), each of which shall be deemed an
original, but all of which shall constitute one and the same instrument.

 

Severability.  Each provision of this Amendment shall be considered severable
and if for any reason any provision or provisions herein are determined to be
invalid, unenforceable or illegal under any existing or future law, such
invalidity, unenforceability or illegality shall not impair the operation of or
affect those portions of this Amendment which are valid, enforceable and legal.

 

[Signature Page Follows.]

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned, intending to be legally bound hereby, have
duly executed this Amendment as of the date first written above.

 

 

MANAGING MEMBER

 

 

 

FOCUS FINANCIAL PARTNERS INC.

 

 

 

By:

/s/ J. Russell McGranahan

 

Name:

J. Russell McGranahan

 

Title:

General Counsel

 

 

 

KKR ENTITIES

 

 

 

KKR FREYA AGGREGATOR L.P.

 

 

 

By:

KKR Freya Aggregator GP LLC, its general partner

 

 

 

By:

/s/ William Janetschek

 

Name:

William Janetschek

 

Title:

Vice President and Chief Financial Officer

 

 

 

TRIDENT ENTITIES

 

 

 

TRIDENT FFP LP

 

 

 

By:

Trident FFP GP LLC, its general partner

 

 

 

 

By:

/s/ Fayez Muhtadie

 

Name:

Fayez Muhtadie

 

Title:

 

SIGNATURE PAGE TO

AMENDMENT NO. 1 TO THE

FOURTH AMENDED AND RESTATED OPERATING AGREEMENT OF

FOCUS FINANCIAL PARTNERS, LLC

 

--------------------------------------------------------------------------------
